DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the spare tire mount", “the attachment surface”, “the mounting frame”, “the storage position”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 13-19 are rejected as depending from claim 12 and therefore incorporating the indefinite scope.
Claim 18 recites the limitation "the rotatable tube”.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiher (DE 2946449 C2).
Regarding claim 12, Weiher discloses an adjustable spare tire carrier assembly (Figs. 1-4) comprising, an adjustable spare tire carrier (1) removably attached to a spare tire mount (6a), the adjustable spare tire carrier comprising, a first mounting surface (noting the surface including 5) configured to removably attach to the attachment surface of the mounting frame, and a second mounting surface (noting the surface including 13) configured to extend forward such that a portion of the second mounting surface is positioned closer to the vehicle than the attachment surface of the mounting frame when the adjustable spare tire carrier is mounted on a vehicle (Fig. 4), wherein the first mounting surface and the second mounting surface are both configured to attach to a spare tire (Fig. 4) or an extender, and wherein when the second mounting surface is attached to the spare tire or the extender and the adjustable spare tire carrier in a storage position (Fig. 4), the spare tire or the extender is angled forward relative to the first mounting surface such that an upper portion of the spare tire is positioned closer to the vehicle than the remainder of the spare tire, thereby moving the center of gravity of the spare tire forward from where it would be if it was connected to the first mounting surface (noting the attachment to 13 as opposed to 5).
Regarding claim 13, Weiher discloses the first mounting surface and the second mounting surface of the adjustable spare tire carrier are connected at an angle (Fig. 4).
Regarding claim 15, Weiher discloses the attachment surface (6a) faces rearward and the adjustable spare tire carrier is attached to the attachment surface (Fig. 4).
Regarding claim 17, Weiher discloses the adjustable spare tire carrier comprises a cutout section (Figs. 2-4 noting the empty interior section surrounded by the body of the device) that is structurally capable conforming to a properly sized and shaped portion of the vehicle or spare tire mount.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiher (DE 2946449 C2) in view of Grudek (US 8,251,265 B2).
Regarding claims 14 and 16, Weiher does not specifically disclose the inclusion of an  extender attached to the adjustable spare tire carrier or the attachment surface faces forward and the adjustable spare tire carrier is attached to the attachment surface.
Grudek teaches the ability to have a spare tire mount including an adjustable spare tire carrier attached to a frontward facing surface of an attachment surface as well as the ability to have the spare tire carrier attached to a forward facing surface of an attachment surface (Figs. 6 and 7) and including an extender (4/5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Weiher and use the teaching of Grudek and attach the adjustable spare tire carrier to a forward facing surface because such a change would allow the tire carrying device to be set up in a different configuration thereby allowing the device to function in different situations. 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiher (DE 2946449 C2) in view of Cheadle (US 3,326,434 A).
Regarding claims 18-19, Weiher does not specifically disclose a rotatable tube is located on one of a right side and a left side of the bumper or a bumper.
Cheadle teaches the ability to have a spare tire mount including a rotatable tube (28) located on the side of a bumper (20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Weiher and use the teaching of Cheadle and attach the adjustable spare tire carrier to a spare tire mount having a rotatable tube attached on the side of a bumper because such a change would allow the tire carrying device to be set up in a different configuration thereby allowing the device to function in different situations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 8, 2, 3, 9-11, and 12-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4-6, 8-14 respectively of U.S. Patent No. 11,136,077. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 4-6, 8-14 anticipate the limitations of claims 1 and 8, 2, 3, 9-11, and 12-19 of the present invention.
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,136,077 in view of Grudek (US 8,251,265 B2). 
Regarding claims 4-6, claims 1 and 3 of of U.S. Patent No. 11,136,077 do not specifically disclose the extender comprises a pair of plates connected by a beam, the beam comprises an internal beam and an external beam, the internal beam and external beam configured to slide with respect to one another for adjusting the distance between the pair of plates and wherein the adjustable spare tire carrier is at least partially hollow.
Grudek teaches the ability to have a spare tire carrier including a spare tire extender including the extender comprises a pair of plates (noting the flat surface of 6 to which portion 5 is attached, and the flat surface of 3 to which 4 is attached) connected by a beam (4/5), the beam comprises an internal beam (5) and an external beam (4), the internal beam and external beam configured to slide with respect to one another for adjusting the distance between the pair of plates. and wherein the ability to have adjustable spare tire carrier is at least partially hollow (noting it is mate of hollow square tubing).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claims 1 and 3 of of U.S. Patent No. 11,136,077 and have the extender be configured as shown by Grudek because such a change would not only allow for the inclusion of an extender, but also allow the length of the extender to be adjusted thereby allowing the extender to be useful with more tires and in more situations.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the 1 and 3 of of U.S. Patent No. 11,136,077 and make at least a portion of the adjustable tire carrier hollow similar to the portions as taught by Grudek because such a change would allow the device to have hollow portions as opposed to solid portions allowing for increased lightness and/or to remove material from portions of the device where it is not needed for certain applications.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,136,077 in view of Weiher (DE 2946449 C2).
Regarding claim 7, claim 1 of U.S. Patent No. 11,136,077 does not specifically disclose the first leg and the second leg are connected on a straight plane.
Weiher demonstrates an adjustable spare tire carrier having a first leg and second leg (Fig. 4 noting the two leg portions at which the tire is connected) that are connected on a straight plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claim 1 of U.S. Patent No. 11,136,077 and attach the legs along a straight plane as taught be Weiher because such a change would require the choice of one attachment configuration over another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734